1

2

3

4

5

6                                      UNITED STATES DISTRICT COURT
7                                          DISTRICT OF NEVADA
8                                                    ***
9     OMAR MCINTOSH,                                         Case No. 2:17-cv-02212-KJD-NJK
10                                            Plaintiff, ORDER
              v.
11
      BRUCE STROUD, et al.,
12
                                           Defendants.
13

14           This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by a state

15   prisoner. Plaintiff has submitted an application to proceed in forma pauperis. Docket No. 1.

16   Based on the financial information provided, the Court finds that Plaintiff is unable to prepay the

17   full filing fee in this matter.

18           On July 3, 2018, the Court imposed a 90-day stay and the Court entered a subsequent order

19   in which the parties were assigned to mediation by a court-appointed mediator. Docket Nos. 3, 7.

20   The Office of the Attorney General has filed a status report indicating that settlement has not been

21   reached and informing the Court of its intent to proceed with this action. Docket No. 9.

22           For the foregoing reasons, IT IS ORDERED that:

23           1.      Plaintiff’s application to proceed in forma pauperis, Docket No. 1, is GRANTED.

24   Plaintiff shall not be required to pay an initial installment of the filing fee. In the event that this

25   action is dismissed, the full filing fee must still be paid pursuant to 28 U.S.C. § 1915(b)(2).

26           2.      The movant herein is permitted to maintain this action to conclusion without the

27   necessity of prepayment of any additional fees or costs or the giving of security therefor. This

28

                                                         1
1    order granting leave to proceed in forma pauperis shall not extend to the issuance and/or service

2    of subpoenas at government expense.

3            3.     Pursuant to 28 U.S.C. § 1915(b)(2), the Nevada Department of Corrections shall

4    pay to the Clerk of the United States District Court, District of Nevada, 20% of the preceding

5    month’s deposits to Plaintiff’s account (Omar McIntosh, #90865), in the months that the account

6    exceeds $10.00, until the full $350.00 filing fee has been paid for this action. The Clerk of the

7    Court shall SEND a copy of this order to the Finance Division of the Clerk’s Office. The Clerk

8    of the Court shall also SEND a copy of this order to the attention of the Chief of Inmate Services

9    for the Nevada Department of Corrections, P.O. Box 7011, Carson City, NV 89702.

10           4.     The Clerk of the Court shall electronically SERVE a copy of this order and a copy

11   of Plaintiff’s complaint (Docket No. 4) on the Office of the Attorney General of the State of

12   Nevada by adding the Attorney General of the State of Nevada to the docket sheet. This does not

13   indicate acceptance of service.

14           5.     Service must be perfected no later than January 3, 2019, pursuant to Fed. R. Civ. P.

15   4(m).

16           6.     Subject to the findings of the screening order, Docket No. 3, no later than October

17   26, 2018, the Attorney General’s Office shall file a notice advising the Court and Plaintiff of: (a)

18   the names of the defendants for whom it accepts service; (b) the names of the defendants for whom

19   it does not accept service, and (c) the names of the defendants for whom it is filing the last-known-

20   address information under seal. As to any of the named defendants for whom the Attorney

21   General’s Office cannot accept service, the Office shall file, under seal, but shall not serve the

22   inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such information.

23   If the last known address of the defendant(s) is a post office box, the Attorney General's Office

24   shall attempt to obtain and provide the last known physical address(es).

25           7.     If service cannot be accepted for any of the named defendant(s), Plaintiff shall file

26   a motion identifying the unserved defendant(s), requesting issuance of a summons, and specifying

27   a full name and address for the defendant(s). For the defendant(s) as to which the Attorney General

28

                                                      2
1    has not provided last-known-address information, Plaintiff shall provide the full name and address

2    for the defendant(s).

3           8.      If the Attorney General accepts service of process for any named defendant(s), such

4    defendant(s) shall file and serve an answer or other response to the complaint no later than

5    December 4, 2018.

6           9.      Henceforth, Plaintiff shall serve upon defendant(s) or, if an appearance has been

7    entered by counsel, upon their attorney(s), a copy of every pleading, motion or other document

8    submitted for consideration by the Court. Plaintiff shall include with the original document

9    submitted for filing a certificate stating the date that a true and correct copy of the document was

10   mailed or electronically filed to the defendants or counsel for the defendants. If counsel has

11   entered a notice of appearance, Plaintiff shall direct service to the individual attorney named in the

12   notice of appearance, at the physical or electronic address stated therein. The Court may disregard

13   any document received by a district judge or magistrate judge which has not been filed with the

14   Clerk, and any document received by a district judge, magistrate judge, or the Clerk which fails to

15   include a certificate showing proper service.

16          10.     This case is no longer stayed.

17
            DATED: October 5, 2018.
18

19
                                                     NANCY J. KOPPE
20                                                   UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

                                                       3
